

114 S2237 IS: Ending Federal Marijuana Prohibition Act of 2015
U.S. Senate
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2237IN THE SENATE OF THE UNITED STATESNovember 4, 2015Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo limit the application of Federal laws to the distribution and consumption of marihuana, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ending Federal Marijuana Prohibition Act of 2015.
		2.Application of
			 the Controlled Substances Act to marihuana
 (a)In generalPart A of the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding at the end the following:
				
					103.Application of
				this Act to marihuana
						(a)Prohibition on
 certain shipping or transportationThis Act shall not apply to marihuana, except that it shall be unlawful only to ship or transport, in any manner or by any means whatsoever, marihuana, from one State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, into any other State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, or from any foreign country into any State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, when such marihuana is intended, by any person interested therein, to be received, possessed, sold, or in any manner used, either in the original package or otherwise, in violation of any law of such State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof.
 (b)PenaltyWhoever knowingly violates subsection (a) shall be fined under title 18, United States Code, imprisoned not more than 1 year, or both..
 (b)Table of contentsThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is amended by striking the item relating to section 103 and inserting the following:
				Sec. 103. Application of this Act to marihuana..
			3.Deregulation of
			 marihuana
			(a)Removed from
 schedule of controlled substancesSubsection (c) of Schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended—
 (1)by striking marihuana; and
 (2)by striking tetrahydrocannabinols.
				(b)Removal of
 prohibition on import and exportSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended—
 (1)in paragraph (1)— (A)in subparagraph (F), by inserting or after the semicolon;
 (B)by striking subparagraph (G); and (C)by redesignating subparagraph (H) as subparagraph (G);
 (2)in paragraph (2)— (A)in subparagraph (F), by inserting or after the semicolon;
 (B)by striking subparagraph (G); and (C)by redesignating subparagraph (H) as subparagraph (G);
 (3)in paragraph (3), by striking paragraphs (1), (2), and (4) and inserting paragraphs (1) and (2); (4)by striking paragraph (4); and
 (5)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively. 4.Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—
 (1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,; (2)in section 401(b) (21 U.S.C. 841(b))—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)in clause (vi), by inserting or after the semicolon; (II)by striking (vii); and
 (III)by redesignating clause (viii) as clause (vii); (ii)in subparagraph (B)—
 (I)by striking clause (vii); and (II)by redesignating clause (viii) as clause (vii);
 (iii)in subparagraph (C), by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B); (iv)by striking subparagraph (D);
 (v)by redesignating subparagraph (E) as subparagraph (D); and (vi)in subparagraph (D)(i), as redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C);
 (B)by striking paragraph (4); and
 (C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; (3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;
 (4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,;
 (5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;
 (6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence;
 (7)in section 422(d) (21 U.S.C. 863(d))— (A)in the matter preceding paragraph (1), by striking marijuana,; and
 (B)in paragraph (5), by striking , such as a marihuana cigarette,; and (8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5).